.            .




                                             The Attorney General of Texas
                                                            December 22, 1982
    MARK WHITE
    Attorney General

                                            Honorable Bob Simpson, Chairman        opinion No. m-547
    Supreme      Court Building
                                            Colrmitteeon Insurance
    P. 0. Box 12546
    Austin.    TX. 76711. 2546
                                            Texas House of Representatives         Re: May compulsory liability
    51214752501                             Room 125, Reagan Building              insurance   requirements    be
    Telex   9101674-1367                    Austin, Texas   78769                  satisfied by po'sting security
    Telecopier     512/475-0266                                                    in.lieu of insurance

    1607 Main St., Suite 1400
                                            Dear Representative Simpson:
    Oaks,     TX. 75201.4709
    2141742.6944                                 Section 1A of article 6701h, V.T.C.S., the Safety Responsibility
                                            Law, requires that an automobile liability insurance policy covering
                                            the operation of a vehicle be in effect before the vehicle may be
    4624 Alberta       Ave., Suite    160
    El Paso. TX.       79905.2793
                                            operated in this state. You ask whether a driver may file a bond (or
    9151533.3464                            a certificate of "money deposit" or "securities deposit") of at least
                                            $25,000 per vehicle with the Texas Department of Public Safety in lieu
                                            of such a policy. If so, you ask whether such bond or certificate
    1220 Dallas Ave.. Suite          202
                                            would constitute "evidence of financial responsibility" within the
    Houston,     TX. 77002.6966
    713/650-0666
                                            meaning of the statute.

                                                 Sections 1A through 1G were added to the Safety Responsibility
    606 Broadway,        Suite 312          Law in 1981. See Acts 1981, 67th Leg., ch. 800, at 3053. Sections 1A
    Lubbock,     TX.    79401.3479
                                            and 1B read inpart:
    6061747.5236

                                                        Sec. 1A. (a) On and after January 1, 1982, no
    4309 N. Tenth.     Suite 6                       motor vehicle may be operated in this State unless
    McAllen,     TX. 76501.1665                      a policy of automobile liability insurance in at
    5121662-4547
                                                     least the minimum amounts to provide evidence of
                                                     financial responsibility under this Act is in
    200 Main Plaza, Suite 400                        effect to insure against potential losses which
    San Antonio.  TX. 762052797                      may arise out of the operation of that vehicle.
    51212254191
                                                        (b) The following vehicles are exempt from the
    An Equal      Opportunity/                       requirement of Subsection (a) of this section:
    Affirmative     Action     Employer
                                                                          _ bv_ Section 33 of this Act:
                                                        (1) vehicles exemDt
                                                        i2j vehicles for which a bond or a certificate
                                                     of deposit of money or securities in the minimum
                                                     amount of Twenty-five Thousand Dollars ($25,000)
                                                     is on file with the Department;




                                                                       p.   1985
Honorable Bob Simpson - Page 2       (Mw-547)




             (3) vehicles that         are    self-insured   under
          Section 34 of this Act;

             . . ..

            Sec. 1B. On and after January 1, 1982. every
         owner and/or operator in the State of Texas shall
         be required, as a condition of driving, to
         furnish, upon request, information concerning
         evidence of financial responsibility to a law
         enforcement officer of the State of Texas or any
         subdivision thereof, or agency of the Department,
         or  to another person involved in an accident.
         (Emphasis added).

     There is no significant difference between "evidence" of
responsibility and "proof" thereof, as those terms are used by article
6701h. V.T.C.S. Section 18 of the statute specifies:

            Sec. 18. Proof of financial responsibility
         when required under this Act with respect to a
         motor vehicle may be given by filing:

             1. A certificate of insurance as provided in
          Section 19 or Section 20; or

             2.       A bond as provided in Section 24; or

             3. A certificate of deposit of money              or
          securities as provided in Section 25; or

             4. A    certificate of     self-insurance, as
          provided in Section 34, supplemented by an
          agreement by the self-insurer that, with respect
          to accidents occurring while the certificate is in
          force, he will pay the same judgments and in the
          same amounts that an insurer would have been
          obligated to pay under an owner's motor vehicle
          liability policy if it had issued such a policy to
          said self-insurer.

             No motor vehicle shall be or continue to be
          registered in the name of any person required to
          file proof of financial responsibility unless such
          proof shall be furnished for such motor vehicle.
          (Emphasis added).




                                    p. 1986
Honorable Bob Simpson - Page 3   (MW-547)




This provision is clearly applicable now to the requirements of
section 1A although it was part of the law before the new sections
were added. -See Attorney General Opinion MW-442 (1982).

     Prior to the enactment of the new provisions, the Safety
Responsibility Law did not require liability insurance or other
security as an initial condition to the use of public highways. It
undertook to accomplish its purposes by requiring the deposit of
security after accidents occurred. Failure to post security then
resulted in suspensions of drivers' licenses and registration
certificates. See Gillespie v. Department of Public Safety, 254
S.W.2d 180 (Tex.Tv. App. - Austin 1953). aff'd, 259 S.W.2d 177 (Tex.
1974), cert. denied, 347 U.S. 933 (1975). Suspensions, once imposed,
could be lifted only by filing with the Department of Public Safety
"proof of financial responsibility." V.T.C.S. art. 6701h. §17.

     The Department of Public Safety contends that its authority to
accept filings of bonds or certificates is limited to those instances
where proof of financial responsibility is given after a suspension is
threatened or has taken effect (under section 17). It argues that the
new lA(b)(2) subsection was intended to exempt only the vehicles of
owners or operators who file a bond or certificate to lift a
threatened or imposed suspension under section 17. and not as an
optional alternative to insurance that is available to everyone as a
means of satisfying the requirements of section 1A.

     We do not agree. In our opinion it was not the intention of the
legislature that the subsection (b)(2) exemption apply only to those
vehicles for which bonds or certificates are filed pursuant to section
17 of the Financial Responsibility Law.

     That conclusion is strengthened when we look to the manifest
object of the 1981 enactment. The purpose of the act was to assure
the financial responsibility of motorists for the protection of those
whose lives or property might be harmed by the operation of vehicles
-- a purpose similar to that of the pre-1981 requirement that persons
threatened with suspension of driving privileges after an accident
prove their financial responsibility before being allowed to drive
again. An ability to respond in damages can ordinarily exist entirely
apart from the existence of an insurance policy, and there is as much
reason to allow someone to prove financial responsibility by a bond or
certificate before an accident occurs as there is to allow it
afterward. The same considerations which favor alternate methods of
proving financial responsibility in one case are applicable to the
other. The purpose of the 1981 act is to protect people, and not to
sell insurance. Cf. V.T.C.S. art. 10, subdiv. -6;.Lone Star Gas
Company v. Sheaner, 305 S.W.2d 150 (Tex. 1957).




                                 p. 1987
Honorable Bob Simpson - Page 4    (MW-547)




     The Department of Public Safety suggests, however, that it has no
authority to accept and file bonds or certificates of deposit under
subsection (b)(2) because the new provisions set up no detailed,
separate machinery for handling bonds or certificates that might be
filed pursuant to section 1A. Again, we disagree. In Attorney
General Opinion MW-442 (1982), the sections added to the Safety
Responsibility Law in 1981 were read with already existing sections of
the law to clarify their meaning. There we said, "[Wlhere the same
word has been used elsewhere in a statute it will be given a like
meaning in both instances unless there is some indication the
legislature intended that it have different meanings." Such machinery
is provided in sections 24 and 25 of the statute with respect to bonds
or certificates of deposit filed pursuant to section 17.           The
legislature has not indicated that in section 1A it used the terms
"bond" or "certificate of deposit" in any different sense than it used
them in sections 24 and 25, nor do we believe it has done so. When
read with those sections, subsection 1A (b)(2) provides sufficient
standards to guide the department in administering the provision and
in issuing interpretive rules and regulations. See V.T.C.S. art.
6701h, §2; Attorney General Opinion MW-467 (1982). -

     We conclude that a driver may file a bond or a certificate of
money deposit or securities deposit of at least $25,000 par vehicle
with the Texas Department of Public Safety in lieu of the automobile
liability insurance policy otherwise required by section 1A of article
6701h, V.T.C.S., which bond or certificate would constitute "evidence
of financial responsibility" within the meaning of that provision.
Rules promulgated by the department already allow "other evidence"
than an insurance policy or certificate to be accepted as proof of
financial responsibility under section 1A. Rule 201.13.00.021, 7 Tex.
Reg. 206-07 (1982). -See Attorney General Opinion MW-467 (1982).

                             SUMMARY

            A driver may file a bond or certificate of
         money deposit or securities deposit with the
         Department of Public Safety in lieu of the
         automobile liability policy otherwise required by
         section IA of article 6701h, V.T.C.S.. which bond
         or certificate would constitute evidence of
         financial responsibility within the meaning of
         that provision.




                                       MARK      WHITE
                                       Attorney General of Texas




                                 p. 1988
Honorable Bob Simpson - Page 5     (MW-547)




JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Bruce Youngblood
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Jim Moellinger
Thomas M. Pollan
Bruce Youngblood




                                   p. 1989